[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Mahoning Cty. Bar Assn. v. Helbley, Slip Opinion No. 2014-Ohio-5064.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-5064
              MAHONING COUNTY BAR ASSOCIATION v. HELBLEY.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
               may be cited as Mahoning Cty. Bar Assn. v. Helbley,
                         Slip Opinion No. 2014-Ohio-5064.]
Attorneys at law—Misconduct—Violations of the Rules of Professional Conduct,
        including engaging in conduct involving dishonesty, fraud, deceit, or
        misrepresentation and engaging in an illegal act that reflects adversely on
        the lawyer’s honesty or trustworthiness—Indefinite suspension with credit
        granted for time served under an interim felony suspension.
   (No. 2014-0200—Submitted April 8, 2014—Decided November 19, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2012-045.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, William Charles Helbley Jr. of Youngstown, Ohio,
Attorney Registration No. 0041660, was admitted to the practice of law in Ohio in
1989. On February 14, 2012, we suspended his license to practice on an interim
basis pursuant to Gov.Bar R. V(5)(A)(4) upon receiving notice that he had been
                             SUPREME COURT OF OHIO




convicted of a felony. In re Helbley, 131 Ohio St.3d 1449, 2012-Ohio-553, 961
N.E.2d 686. We subsequently suspended his license for his failure to register as
an attorney for the 2013-2015 biennium. In re Attorney Registration Suspension
of Helbley, 136 Ohio St.3d 1544, 2013-Ohio-4827, 996 N.E.2d 973.
       {¶ 2} Based on Helbley’s federal conviction for conspiring with others to
commit wire fraud by inducing mortgage lenders to approve the purchase of 14
properties at inflated prices, the Board of Commissioners on Grievances and
Discipline recommends that we indefinitely suspend him from the practice of law
in Ohio and that we give him credit for the time served under his interim felony
suspension.    Having considered Helbley’s misconduct, the aggravating and
mitigating factors present, and the sanction we imposed on another attorney who
had a comparable role in the same conspiracy, we adopt the board’s
recommended sanction.
                                       Misconduct
       {¶ 3} Helbley earned an undergraduate degree in industrial engineering in
1975. While working as an engineer, he attended graduate school and, in 1984,
earned a Masters of Business Administration in finance. He continued to work
full time while he attended law school, which he completed in 1988. He served as
a corporate counsel from the time he was admitted to the bar until 2000, when he
decided to go into private practice.
       {¶ 4} In 2003, Helbley opened a licensed title company. Helbley testified
that in 2004, a client introduced him to Romero Minor, who held himself out as a
pastor and real estate broker.
       {¶ 5} In August 2010, Helbley was indicted on federal charges for
conspiring with Minor and others to commit wire fraud as part of a mortgage
fraud scheme designed by Minor. Minor induced straw buyers or investors with
good credit to purchase residential properties to be held in their names, which he
would then rent to individuals who were unable to obtain mortgage loans. Minor




                                           2
                               January Term, 2014




advised the straw buyers that he would locate a tenant, collect the rent, pay the
mortgage and taxes, and maintain the properties. He offered to pay the straw
buyers $5,000 for closing on the properties, with the understanding that after 12
months, the property would be refinanced in the name of the tenant.
        {¶ 6} From May 2004 through May 2005, Minor solicited Helbley to serve
as the title agent for 14 of the properties that were located in the Youngstown
area.   Minor obtained appraisal reports that falsely inflated the value of the
properties in order to obtain fraudulent mortgage loans. At Minor’s direction,
Helbley prepared the necessary HUD-1 settlement statements for the straw buyers
to obtain loans to finance the purchase of the 14 properties. Those settlement
statements made it appear to lenders that cash distributions to Minor of the excess
loan proceeds were for legitimate services and improvements to the property
when they were not. In his plea agreement, Helbley admitted he knew that the
appraisals were fraudulently inflated and that Minor had no legitimate reason to
receive the funds.
        {¶ 7} At the panel hearing, Helbley testified that he first suspected
something was amiss when one of the straw buyers, who was also one of Minor’s
parishioners, came to his office months after the closing on her property and
stated that she wanted Minor to buy the property from her. He asked to see
Minor’s broker’s license, which Minor never produced. Helbley nonetheless
closed another two or three transactions before he quit doing business with Minor.
        {¶ 8} On April 12, 2011, Helbley entered into a plea agreement with the
United States Attorney’s Office in which he admitted to one count of conspiring
with Minor and others to commit wire fraud through the mortgage-fraud scheme
designed by Minor.
        {¶ 9} On January 12, 2012, the United States District Court for the
Northern District of Ohio found Helbley guilty of one count of conspiracy to
commit wire fraud and dismissed the remaining counts of the indictment. He was




                                        3
                             SUPREME COURT OF OHIO




sentenced to a three-year term of probation and ordered to perform 50 hours of
community service and to pay a special assessment of $100. He was also ordered
to make restitution of $381,827 jointly and severally with his coconspirators and
to pay 10 percent of his net income each month toward that obligation. It appears
that he is in compliance with this criminal sanction.          Helbley reported his
indictment to relator, and his license has been under an interim felony suspension
since February 14, 2012.
       {¶ 10} The parties stipulated that Helbley’s conduct violates Prof.Cond.R.
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty,
fraud, deceit, or misrepresentation) and 8.4(d) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice), but did not
stipulate that his conduct violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from
committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness). The board, however, found that his participation in a conspiracy
to commit wire fraud and his admission that he knowingly falsified settlement
statements that resulted in a loss of approximately $382,000 to four lenders
necessarily involved dishonesty, fraud, deceit, or misrepresentation and that his
illegal acts therefore adversely reflected on his honesty and trustworthiness in
violation of Prof.Cond.R. 8.4(b) and (c). But, stating that the record does not
support a finding that Helbley’s conduct was prejudicial to the administration of
justice, the board recommends that we dismiss the alleged violation of
Prof.Cond.R. 8.4(d).
       {¶ 11} We adopt the board’s findings of facts, find that Helbley’s conduct
violated Prof.Cond.R. 8.4(b) and (c), and dismiss the alleged violation of
Prof.Cond.R. 8.4(d). We also note that relator’s complaint alleged violations of
Prof.Cond.R. 4.1, 1.2(d), 1.16, and 8.4(h). The parties, however, entered no
stipulations regarding these alleged violations and did not mention them at the
hearing.   Moreover, neither the panel nor the board addresses them in their




                                          4
                                    January Term, 2014




reports.   Therefore, we dismiss these alleged violations of Prof.Cond.R. 4.1,
1.2(d), 1.16, and 8.4(h).
                                          Sanction
        {¶ 12} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.                        In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B).
        {¶ 13} The parties have stipulated and the board has found that two
aggravating factors are present: Helbley engaged in multiple offenses based on
the multiple predicates underlying his single criminal conviction, and he has
failed to make full restitution, although he is working to do so in compliance with
his criminal sentence. See BCGD Proc.Reg. 10(B)(1)(d) and (i). Mitigating
factors stipulated by the parties and found by the board include (1) the absence of
a prior disciplinary record,1 (2) the absence of a selfish motive (because Helbley
received no compensation beyond his regular fees as a title agent), (3) a timely
good-faith effort to make restitution, (4) Helbley’s full and free disclosure to the
disciplinary authority and his cooperative attitude toward the proceedings, (5) his
good character and reputation for truthfulness, competence, professionalism, and
community involvement apart from the charged misconduct, and (6) the
imposition of other penalties including the interim felony suspension and his
criminal sentence. See BCGD Proc.Reg. 10(B)(2)(a), (b), (c), (d), (e), and (f).
        {¶ 14} Relator argued that the appropriate sanction for Helbley’s
misconduct is an indefinite suspension from the practice of law, while Helbley


1
 Although we have suspended Helbley’s license based on his failure to register for the 2013-2015
biennium, this suspension has no aggravating effect given that he was already subject to our
February 14, 2012 interim felony-suspension order.




                                               5
                            SUPREME COURT OF OHIO




urged the board to recommend an 18-month suspension of his license. Both
parties, however, agreed that whatever sanction is imposed, Helbley should
receive credit for the time served under the February 14, 2012 interim felony
suspension.
       {¶ 15} The board found that the facts of this case are nearly identical to
those of Mahoning Cty. Bar Assn. v. Wagner, 137 Ohio St.3d 545, 2013-Ohio-
5087, 1 N.E.3d 398, and therefore recommends that we impose the identical
sanction—an indefinite suspension with credit for time served under the interim
felony suspension. Neither party has objected to the board’s report.
       {¶ 16} Because we find that Helbley and Wagner played virtually identical
roles in the same underlying conspiracy—each served as a title agent although
they handled different real estate transactions in furtherance of the conspiracy—
and that each has been found to have violated Prof.Cond.R. 8.4(b) and (c), with
comparable aggravating and mitigating factors, we adopt the board’s
recommended sanction.
       {¶ 17} Accordingly, we indefinitely suspend William Charles Helbley Jr.
from the practice of law in Ohio and grant credit for the time that he has served
under the February 14, 2012 interim felony suspension.           Costs are taxed to
Helbley.
                                                            Judgment accordingly.
       PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and O’DONNELL and KENNEDY, JJ., dissent and would
not grant credit for time served under the interim suspension.
                           ______________________
       David C. Comstock Jr. and Ronald E. Slipski, for relator.
       John J. Juhasz, for respondent.
                           ______________________




                                         6